Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a tier III disciplinary determination finding him guilty of violating the prison disciplinary rules which prohibit the unauthorized use of a controlled substance after his urine sample twice tested positive for the presence of cannabinoids. Petitioner maintains that a combination of his medications could have resulted in a false positive result. Although petitioner claimed to be taking seven different medications, testimony from the facility nurse as well as a memoran*637dum from the correction officer who tested the urine sample established that at the time petitioner’s urine sample was obtained he was not taking any medication that would alter the results of the urinalysis test. Petitioner attempted to refute such testimony by producing a prescription bottle which still contained Pentasa pills, but this medication was not denoted on the SYVA list of medications which would cause a false positive for cannabinoids.
It is within the province of the Hearing Officer to resolve any credibility issues resulting from the conflicting testimony regarding medications that petitioner was taking at the time he submitted the urine sample (see, Matter of Filbert v Goord, 267 AD2d 536; Matter of Rivera v Goord, 261 AD2d 754, 755). The positive results of the urinalysis tests and the testimony received at the hearing provide substantial evidence supporting the determination of guilt (see, Matter of Youngblood v Goord, 267 AD2d 640, 641).
We have considered petitioner’s remaining contentions and find them either unpreserved for our review or without merit.
Cardona, P. J., Crew III, Spain and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.